                            Case:19-04299-jwb              Doc #:9 Filed: 10/12/19               Page 1 of 4
                                               United States Bankruptcy Court
                                               Western District of Michigan
In re:                                                                                                     Case No. 19-04299-jwb
Scott Syzak                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0646-1                  User: hiraldog                     Page 1 of 2                          Date Rcvd: Oct 10, 2019
                                      Form ID: 309A                      Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2019.
db             +Scott Syzak,   1342 W. Main St.,     Michigan Reformatory,   Ionia, MI 48846-1958
tr             +Lisa E. Gocha,    PO Box 398,   Hudsonville, MI 49426-0398
8464949        +Daniel A. Damman,    516 McMorran Blvd,    Port Huron, MI 48060-3826
8464950        +Edward G. Marshall,    400 Quay St.,    Port Huron, MI 48060-3830
8464952        +Michigan Dept. of Michigan,    Prisoner Accounting Department,    4000 Cooper Street,
                 Jackson, MI 49201-7510
8464951        +Us District Court, Eastern District,     231 W. Lafayette Blvd.,   Detroit, MI 48226-2718

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: IRS.COM Oct 11 2019 02:28:00      Internal Revenue Service,    Centralized Insolvency Unit,
                 PO Box 7346,    Philadelphia, PA 19101-7346
smg            +E-mail/Text: MarcsBankruptcyUnit@michigan.gov Oct 10 2019 22:45:33       MI DEPT OF TREASURY,
                 COLLECTION DIVISION/BANKRUPTCY,    PO BOX 30168,   LANSING, MI 48909-7668
smg            +E-mail/Text: bankruptcynoticeschr@sec.gov Oct 10 2019 22:45:05       SECURITIES & EXCHANGE COMM,
                 BANKRUPTCY SECTION,    175 W. JACKSON BLVD.,   SUITE 900,    CHICAGO, IL 60604-2815
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       Andy Vara,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       Daniel J. Casamatta,
                 Assistant U.S. Trustee,    Office of the U.S. Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       Daniel M. McDermott,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       David W. Asbach,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       Dean E. Rietberg,
                 Trial Attorney,    Office of the US Trustee,   The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       Habbo G. Fokkena,
                 Office of the United States Trustee,    Michigan/Ohio Region 9,
                 The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2837
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       Matthew T. Cronin,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: matthew.w.cheney@usdoj.gov Oct 10 2019 22:45:43       Matthew W. Cheney,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       Michael V. Maggio,
                 Trial Attorney,    Office of the US Trustee,   The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       Michelle M. Wilson,
                 Trial Attorney,    Office of the US Trustee,   The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       United States Trustee,
                 Michigan/Ohio Region 9,    The Ledyard Building, 2nd Floor,    125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2837
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Oct 10 2019 22:44:58       United States Trustee,
                 The Ledyard Building, 2nd Floor,    125 Ottawa Avenue NW, Suite 200R,
                 Grand Rapids, MI 49503-2837
                                                                                              TOTAL: 15

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2019                                            Signature: /s/Joseph Speetjens
                       Case:19-04299-jwb       Doc #:9 Filed: 10/12/19       Page 2 of 4



District/off: 0646-1         User: hiraldog              Page 2 of 2                   Date Rcvd: Oct 10, 2019
                             Form ID: 309A               Total Noticed: 21

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2019 at the address(es) listed below:
              Lisa E. Gocha   lgchapter7@yahoo.com, lg@trustesolutions.com;lg@trustesolutions.net
                                                                                            TOTAL: 1
                           Case:19-04299-jwb                   Doc #:9 Filed: 10/12/19               Page 3 of 4
Official Form 309A (For Individuals or Joint Debtors) (12/15)

Information to identify the case:
Debtor 1              Scott Syzak                                                       Social Security number or ITIN        xxx−xx−2426
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Michigan
                                                                                        Date case filed for chapter 7 10/10/19
Case number:          19−04299−jwb


               Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

 1.     Debtor's full name                       Scott Syzak

 2.     All other names used in the
        last 8 years

 3.    Address                               1342 W. Main St.
                                             Michigan Reformatory
                                             Ionia, MI 48846

 4.    Debtor's attorney                     Scott Syzak                                            Contact phone _____________
                                             1342 W. Main St.
       Name and address                      Michigan Reformatory                                   Email: NONE
                                             Ionia, MI 48846

 5.    Bankruptcy trustee                    Lisa E. Gocha                                          Contact phone (616) 797−4206
                                             PO Box 398
       Name and address                      Hudsonville, MI 49426
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                            Case:19-04299-jwb                   Doc #:9 Filed: 10/12/19                      Page 4 of 4
Debtor Scott Syzak                                                                                                    Case number 19−04299−jwb


6. Bankruptcy clerk's office                    Michelle M. Wilson, Clerk of the Bankruptcy Court Hours open:
                                                One Division Ave., N.                             M−F, 8 AM − 4 PM
    Documents in this case may be filed at this Room 200
    address. You may inspect all records filed Grand Rapids, MI 49503                             Contact phone (616)456−2693
    in this case at this office or online at
    www.pacer.gov.
                                                                                                              Date: 10/10/19

7. Meeting of creditors                          November 18, 2019 at 01:00 PM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a               Ledyard Building, Second Floor,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court             125 Ottawa NW, Suite 202R,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                      Grand Rapids, MI 49503


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 1/17/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                            Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as          conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.

13. Abandonments                                 Trustees may abandon property in no asset estates without notice to creditors or other
                                                 interested parties. Anyone wishing to receive notice of such abandonment must file a
                                                 request with the Court.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
